DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 11/01/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/04/2020 and 08/25/2020 were filed before the mailing date of this Office Action.  The submission is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for extracting heat from the block” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 1, the recitation of “the base” in line 7 lacks sufficient antecedent basis. For examination purposes the recitation is interpreted as --a base of the receptacle--. Consequently, the recitation of “a base of the receptacle” in claim 5 is interpreted as --the base of the receptacle--.
Regarding Claim 18, the recitation of “a receptacle of the thermal energy storage apparatus” appears to be a double inclusion of a previously recited element (at 
Claims 2-20 are rejected based on their dependency from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 10-14, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parkinson et al. - (US2015/0053367), hereinafter referred to as “Parkinson”.

Regarding Claim 1, Parkinson discloses (Figures 1-2) a thermal energy storage apparatus (10), including: 
a block (12) of a heat-absorbing material (per Paragraph 0055, lines 2-3), the block defining (via complimentary shape for interference fit) at least one receptacle (100) and being a contiguous block (per Paragraph 0055, line 3) of compressed (by the reaction force associated with the interference fit between the block 12 and the heat storage elements, per Paragraph 0058, lines 3-4. Here it is noted that the compression as claimed is not limited by any degree nor by any particular purpose and thus any degree of compression meets the limitation as claimed) sintered graphite (per Paragraph 0060, lines 1-2); and 
a phase change material (silicon metalloid, per Paragraph 0058) stored in each receptacle (via associated containment vessel, per Paragraphs 0057-0058), the phase change material being one that expands as it cools (inherent property of silicon metalloid), 
wherein separation of side walls (inner walls of receptacles 100 as shown in Figure 2) of each receptacle progressively increases as they extend upwardly (towards end 107) from a base (108) of the receptacle (as shown in Figure 2), whereby as the phase change material solidifies and expands it is urged upwardly to reduce pressure applied to the heat-absorbing material (per Paragraph 0073).
Regarding Claim 6, Parkinson discloses the thermal energy storage apparatus according to claim 1 and further teaches one or more heating elements (20) in thermal contact with the heat absorbing material (as shown in Figure 1 and per Paragraph 0065, lines 1-9).
Regarding Claim 8, Parkinson discloses the thermal energy storage apparatus according to claim 6 and further teaches wherein the one or more heating elements are electric heating element (per Paragraph 0065, line 1).
Regarding Claim 10, Parkinson as modified teaches the thermal energy storage apparatus according to claim 1 and further teaches means for extracting heat from the block (Stirling engine, per Paragraph 0067).
Regarding Claim 11, Parkinson discloses the thermal energy storage apparatus according to claim 10 and further teaches wherein the means for extracting heat is at least one closed-cycle heat engine or turbomachine coupled to the block (the Stirling engine is a closed-cycle heat engine).
Regarding Claim 12, Parkinson discloses the thermal energy storage apparatus according to claim 11 and further teaches wherein the at least one closed-cycle heat engine is a Stirling engine (per Paragraph 0067) and an end (head of the engine) of the Stirling engine is received in an aperture (210/212) formed in the block (per Paragraphs 0067-0068).
Regarding Claim 13, Parkinson discloses the thermal energy storage apparatus according to claim 1 and further teaches wherein the phase change material includes silicon metalloid or a eutectic, hypereutectic or hypoeutectic silicon composition (per Paragraph 0025).
Regarding Claim 14, Parkinson discloses the thermal energy storage apparatus according to claim 1 and further teaches wherein the phase change material is formed as an ingot (per Paragraph 0084, lines 1-4).
Regarding Claim 17, Parkinson discloses a method of storing thermal energy, including the steps of: 
providing a thermal energy storage apparatus according to claim 1 (as set forth in claim 1 above); and 
providing thermal energy (by electrifying a plurality of electric heaters 20) to the phase change material (as shown in Figure 1 and per Paragraph 0065, lines 1-9).
Regarding Claim 19, Parkinson discloses (Figure 7) a thermal energy storage system (400), including a plurality apparatuses (412) according to claim 1 (each element 412 as set forth for element 10 in claim 1 above).
Regarding Claim 20, Parkinson as modified teaches the thermal energy storage system according to claim 19 and further teaches (Figure 8) the apparatuses being in communication with a plurality of closed-cycle heat engines (450).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson.

Regarding Claim 5, Parkinson as modified teaches the thermal energy storage apparatus according to claim 1 but teaches wherein the base of the receptacle is circular rather than rectangular.
However, it would have been obvious matter of design choice to change the shape of the base of the receptacle, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).
Regarding Claim 9, Parkinson as modified teaches the thermal energy storage apparatus according to claim 6 but teaches wherein the one or more heating elements are silicon carbide rather than graphite.
However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to select graphite as the material for heating elements since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding Claim 15, Parkinson as modified teaches the thermal energy storage apparatus according to claim 1 but fails to teach wherein the block of heat-absorbing material is injected with a highly crystalline petroleum coke.
However, Parkinson teaches that the heat-absorbing material may include a binder or other material impregnated therein (per Paragraph 0060, lines 1-3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to select a highly crystalline petroleum coke material for the binder, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Parkinson, in view of Mitani et al. - (US4850424), hereinafter referred to as “Mitani”.

Regarding Claim 7, Parkinson as modified teaches the thermal energy storage apparatus according to claim 6 but teaches wherein the one or more heating elements 
However, Mitani teaches a thermal energy storage apparatus (Figure 1) including a block (2) of heat-absorbing material (since it’s made of metal, per Column 2, lines 42-43) defining at least one receptacle (internal space of 2 where 4 is located), a phase change material (4) stored in the receptacle (as shown in Figure 1, and per Column 2, lines 42-44), and one or more heating elements (5) in thermal contact with the block (as shown in Figure 1, and per Column 2, lines 45-46). In particular, Mitani teaches wherein the heating elements extend alongside an outer surface of the block (as shown in Figure 1) for the same purpose of providing the heat required to melt the phase change material such that the heat is stored in the phase change material.
Therefore, these two elements, i.e. embedded heaters in the block or heaters disposed around the block were art-recognized equivalents at the time of the invention in thermal energy storage applications, one of ordinary skill would have found it obvious to substitute one or more heating elements extending alongside an outer surface of the block for the one or more heating elements are embedded into the block, for the same purpose of providing the heat required to melt the phase change material such that the heat is stored in the phase change material.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson as respectively applied to claims 1 and 17 above, in view of Strähle et al. - (US5605190), hereinafter referred to as “Strähle”.

Regarding Claim 16, Parkinson as modified teaches the thermal energy storage apparatus according to claim 1 but fails to teach wherein the receptacle is disposed within a housing that is substantially evacuated or filled with nitrogen. 
However, Strähle teaches (Figure 2) a thermal energy storage apparatus (110) including a receptacle (111) and a phase change material (latent heat storage medium, per Columns 2 & 3, lines 8-10 & 66-67 respectively) stored in the receptacle (per Column 6, lines 49-54). In particular, Strähle teaches wherein the receptacle is disposed within a housing (112) that is substantially evacuated (per Column 6, lines 55-63, evacuated by virtue of the vacuum) for the purpose of thermally insulating the apparatus as to keep thermal energy losses as low as possible (per Column 1, lines 18-21), ultimately enhancing the efficiency of the thermal energy storage apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parkinson, by disposing the receptacle within a housing that is substantially evacuated, as taught by Strähle, for the purpose of thermally insulating the apparatus as to keep thermal energy losses as low as possible, ultimately enhancing the efficiency of the thermal energy storage apparatus.  
Regarding Claim 18, Parkinson as modified teaches the method according to claim 17 but fails to teach wherein the at least one receptacle of the thermal energy storage apparatus is disposed in an oxygen free environment.
However, Strähle teaches (Figure 2) a thermal energy storage apparatus (110) including a receptacle (111) and a phase change material (latent heat storage medium, per Columns 2 & 3, lines 8-10 & 66-67 respectively) stored in the receptacle (per Column 6, lines 49-54). In particular, Strähle teaches wherein the receptacle is disposed in an oxygen free environment (within a housing 112 that is under vacuum, per Column 6, lines 55-63, oxygen free by virtue of the vacuum) for the purpose of thermally insulating the apparatus as to keep thermal energy losses as low as possible (per Column 1, lines 18-21), ultimately enhancing the efficiency of the thermal energy storage apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parkinson, by disposing the receptacle within a housing that is under vacuum, resulting in an oxygen free environment, as taught by Strähle, for the purpose of thermally insulating the apparatus as to keep thermal energy losses as low as possible, ultimately enhancing the efficiency of the thermal energy storage apparatus.  

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for the indication of allowable subject matter:
The prior art does not anticipate nor render obvious the combination set forth in the aforementioned dependent claims, and there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Prado - (US 4149525 A) - 19790417, teaches a solar collector.
Davis et al. - (US 5201606 A) - 19930413, teaches a thermal storage tank and associated top structure.
Lindner et al. - (US 5217062 A) - 19930608, teaches a heat accumulator with an enlarging expansion area.
Field et al. - (US 20120227926 A1) - 20120913, teaches an energy storage systems.
Pedretti - (US 20130206356 A1) - 20130815, teaches a heat store.
Petkanchin - (US 20140020385 A1) - 20140123, teaches an apparatus for utilizing radiation energy.
Ben et al. - (US 8937385 B2) - 20150120, teaches an electronic component and fabrication process of this electronic component.
Glynn et al. - (US 9052122 B2) - 20150609
Perryman - (US 9115937 B2) - 20150825, teaches a thermal energy storage and delivery system.
Nouri - (US 20150337454 A1) - 20151126, teaches a controlled directional solidification of silicon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763